Name: Council Implementing Regulation (EU) 2018/1653 of 6 November 2018 implementing Regulation (EU) 2017/2063 concerning restrictive measures in view of the situation in Venezuela
 Type: Implementing Regulation
 Subject Matter: civil law;  European construction;  international affairs;  America
 Date Published: nan

 7.11.2018 EN Official Journal of the European Union L 276/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1653 of 6 November 2018 implementing Regulation (EU) 2017/2063 concerning restrictive measures in view of the situation in Venezuela THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/2063 of 13 November 2017 concerning restrictive measures in view of the situation in Venezuela (1), and in particular Article 17(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 November 2017, the Council adopted Regulation (EU) 2017/2063 concerning restrictive measures in view of the situation in Venezuela. (2) The statement of reasons for one person listed in Annex IV to Regulation (EU) 2017/2063 should be amended. (3) Annex IV to Regulation (EU) 2017/2063 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EU) 2017/2063 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day after its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) OJ L 295, 14.11.2017, p. 21. ANNEX In Annex IV to Regulation (EU) 2017/2063, entry 7 is replaced by the following: Name Identifying information Reasons Date of listing 7. Diosdado Cabello RondÃ ³n Date of birth: 15 April 1963 President of the Constituent Assembly and First Vice President of the United Socialist Party of Venezuela (PSUV). Involved in undermining democracy and the rule of law in Venezuela, including by using the media to publicly attack and threaten political opposition, other media and civil society. 22.1.2018